         Case 1:16-cv-00201-ELH Document 301 Filed 10/10/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                BALTIMORE DIVISION

FRANKLIN SAVAGE, et al.,                         )
                                                 )
        Plaintiffs,                              )
                                                 )   Case No. 1:16-cv-00201-ELH
                                                 )
and                                              )
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
        Plaintiff-Intervenor,                    )
                                                 )
v.                                               )
                                                 )
POCOMOKE CITY, WORCESTER                         )
COUNTY SHERIFF, MATTHEW                          )
CRISAFULLI (in his official capacity),           )
STATE OF MARYLAND, et al.                        )
                                                 )
        Defendants.                              )

     CONSENT MOTION TO CONTINUE THE STAY OF ALL PENDING DEADLINES

        The United States requests that the Court continue the stay of pending deadlines until

November 15, 2019, to permit the parties to continue to negotiate proposed consent decrees to

memorialize their recent settlement in principle. On Thursday, May 2, 2019, the Parties attended

a mediation conference with Magistrate Judge Coulson, where they arrived at an agreement in

principle on major settlement provisions, including the amount of monetary relief to be paid to

the Plaintiffs and the general outline of acceptable injunctive relief. On May 14, 2019, this Court

approved a stay of pending deadlines to permit the Parties to negotiate the specific terms of the

various settlements (ECF No. 295), which this Court later extended through October 15, 2019

(ECF Nos. 297, 299). The Parties continue to work cooperatively to finalize the settlement,


                                                 1
         Case 1:16-cv-00201-ELH Document 301 Filed 10/10/19 Page 2 of 4



including negotiating releases and letters of recommendation or reference, and will memorialize

the settlement in proposed consent decrees for the Court’s review and approval, but still need

additional time to do so. This need for additional time stems largely from the complexity of

resolving a matter with the number of parties and claims at issue here.

       The United States conferred with the other parties regarding its intent to file this Motion,

and all parties consent to the relief requested herein. Therefore, the United States respectfully

asks that the Court stay all pending deadlines until November 15, 2019, to allow the Parties to

finalize and submit proposed consent decrees resolving this matter.

Date: October 10, 2019

                                      Respectfully submitted,

                                      ERIC S. DREIBAND
                                      Assistant Attorney General
                                      Civil Rights Division

                                      DELORA L. KENNEBREW (GA Bar No. 414320)
                                      Chief
                                      Employment Litigation Section
                                      Civil Rights Division

                                      KAREN WOODARD (MD Bar No. 9312160300)
                                      Principal Deputy Chief
                                      Employment Litigation Section
                                      Civil Rights Division

                                      /s/ Hillary K. Valderrama
                                      HILLARY K. VALDERRAMA (TX Bar No. 24075201)
                                      EMILY GIVEN (NY Reg. No. 5420211)
                                      Senior Trial Attorneys
                                      Civil Rights Division
                                      Employment Litigation Section
                                      4 Constitution Square
                                      150 M Street, NE / 6.1813
                                      Washington, DC 20530


                                                 2
Case 1:16-cv-00201-ELH Document 301 Filed 10/10/19 Page 3 of 4



                      Telephone: (202) 616-5546
                      Fax: (202) 514-1005
                      Hillary.Valderrama@usdoj.gov
                      Emily.Given@usdoj.gov




                               3
         Case 1:16-cv-00201-ELH Document 301 Filed 10/10/19 Page 4 of 4



                                  CERTIFICATE OF SERVICE

       I certify that, on October 10, 2019, I electronically filed the foregoing document –

including any attachment(s) to it, exhibit(s) to it, and/or accompanying proposed order(s) – with

the Clerk of the Court using the CM/ECF system, which will then send a notification of

electronic filing to counsel of record in this case.



                                               /s/ Hillary K. Valderrama
                                               Hillary K. Valderrama
                                               Senior Trial Attorney
                                               United States Department of Justice
                                               Civil Rights Division
                                               Employment Litigation Section




                                                   4
